DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-8 and 18-19) in the reply filed on 04/21/22 is acknowledged.  The traversal is on the ground(s) that “[I]t is believed that multiple groups can be searched and examined together without undue burden. Additionally, considerable time and expense will be saved if all claims can be considered at this time”.  This is not found persuasive because the issues of claiming or having claims directed to two (2) different statutory and independent inventions or inventive groups (i.e. an electrode [product] per se; and a method of manufacturing an electrode) are divergent. Although there may be some overlap in the searches of the two groups, there is no reason to believe that the searches would be identical, or equally applicable to the specifics of the claimed subject matter of each group invention as delineated in the restriction requirement dated 03/07/22. Furthermore, the examination of the product (electrode) claims per se is based on a different criteria from that of the different and independent method claims, hence the examination of the two is not necessarily co-extensive, is not in the same field of search or art, and/or is not in the same classification area. In addition, the two groups have separate classifications, different fields of search, an/or separate status in the art as properly delineated and identified in the restriction requirement (see office action dated 03/07/22 for details). Therefore, based on the additional work involved in searching and examination of the two distinct inventions together that would present serious burden to the examiner, restriction of distinct inventions is not improper. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/20 was considered by the examiner.
Drawings
The drawings were received on 12/14/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "an electrode" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 1 contains an earlier recitation of “an electrode”, it is immediately unclear whether applicant refers to the same “electrode”, or to another, different electrode. Applicant is requisitioned to employ consistent nomenclature and/or terminology throughout the present claims for clarity and precision. 
Claim 19 recites the limitation "the assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since claim 18 contains an earlier recitation of “A membrane-electrode assembly”, it is immediately unclear whether applicant refers to the same “membrane-electrode assembly”, or to another, different assembly. Applicant is requisitioned to employ consistent nomenclature and/or terminology throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-8 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication “Sulfonation of PIM-1 – Towards Highly Oxygen Permeable Binders for Fuel Cell Application” by Kim et al (heretofore Kim et al).
As to claims 1-3 and 18:
Kim et al disclose that it is known in the art to make a fuel cell comprising a membrane electrode assembly (MEA) including a cathode, an anode, and an electrolyte membrane interposed between the cathode/anode wherein at least one of the anode/cathode electrodes comprises a Pt-particles supported on a carbon support dispersed in a binder material comprising an ionomer comprising a perfluorinated sulfonic acid polymer (Nafion) and an intrinsic microporosity polymer (PIM) (see Introduction: page 92; see EXPERIMENTAL: pages 93-94; Abstract; FIGURE 1). 

    PNG
    media_image1.png
    266
    436
    media_image1.png
    Greyscale

As to claim 4:
Kim et al disclose the intrinsic microporosity polymer (PIM) has a spirally-shaped structure (i.e., spiro-monomer) (see Results and Discussion: page 96; see also Scheme II & Scheme III).
As to claim 5:
Kim et al disclose the intrinsic microporosity polymer (PIM) has the following chemical formula: 

    PNG
    media_image2.png
    171
    202
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    199
    341
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    170
    658
    media_image4.png
    Greyscale

As to claims 6-7:
Kim et al disclose the intrinsic microporosity polymer (PIM) has a weight average molecular weight of 4500 g/mol and/or 2800 g/mol (see Table II: page 93); and the amount of binding agent ranges from 5-10 % (i.e., reagent acting as applicant’s materially undefined binder) (see Results and Discussion: page 96). 


As to claim 8:
Kim et al disclose the electrode can exhibit an O2 permeability of 0.83 or 0.9 barrer (see Table I: page 93).
Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Sulfonation of PIM-1 – Towards Highly Oxygen Permeable Binders for Fuel Cell Application” by Kim et al (heretofore Kim et al) as applied to claims 1-8 and 18 above, and further in view of Yang et al 2016/0285116.
Kim et al are applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the vehicle comprising the membrane electrode assembly. 
In this respect, Yang et al disclose that it is known in the art to use a fuel cell comprising a membrane electrode assembly (MEA) comprising a polymer electrolyte membrane including a carbon supported catalyst: noble metal catalyst in fuel cell vehicle (FCV) (0003). 
In view of the above, it would have been obvious to use the membrane electrode assembly of Kim et al in the automobile/vehicle of Yang et al as Yang et al teach that the specifically disclosed fuel cell comprising the membrane electrode assembly are used in automobiles/vehicles because it (i.e., the fuel cell with the MEA) can maintain high cell voltage, its decrease in the power generation property is small, and its discharge performance and gas diffusion performance are excellent under high humidity condition when the fuel cell is operated at a high current density, thereby leading to excellent power generation characteristics (0091). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727